Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention group I and species of the power configuration of fig. 3 and ring of figs. 2, 3 in the reply filed on 10/25/21 is acknowledged.  The traversal is on the ground(s) that no burden was shown such as searching for different features.  This is not found persuasive because using different fields of search for inventions and species shown as distinct, such as for different structural features in distinct species, is clearly stated as one of the burden types in MPEP 808.02. Furthermore, another burden stated in the restriction for the inventions in different classes includes: (A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. Applicant amended claim 16 and asserted the restriction is moot; however, claim 16 does not include all the elements of claim 1, such as chucking electrode. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Furthermore, claim 13 was found to be directed to non-elected species fig. 4 and also withdrawn. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 6, 7, 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (WO 2020054682, same as US 20200388471 used for citing) in view of Yamamoto (US 20140209245).
 	Regarding claim 1, Takebayashi teaches in fig. 1, 3 a substrate support for use in a substrate processing chamber, comprising: a ceramic plate (wafer ESC, the body is a flat ceramic base member [0030] fig. 1, 3) having a first side configured to support a substrate (top which is the support surface for a wafer) and a second side opposite the first side (bottom), wherein the ceramic plate includes an electrode embedded in the ceramic plate (ES electrode 14d in it [0030 31] fig. 1 3); a ceramic ring (ceramic fr ESC [0036]) disposed about the ceramic plate (fig. 1 3) and having a first side and a second side opposite the first side (top/first, bottom/second), wherein the ceramic ring includes a chucking electrode (ESC electrode 22d [36]) and a heating element (22e) embedded in the ceramic ring (fig. 1 3); and a cooling plate (wafer cool plate 16 [0029]) coupled to the second side of the ceramic plate (fig. 1 3) and the second side of the ceramic ring (indirectly coupled/connected via 40, 24), but does not teach wherein the cooling plate includes a radially inner portion, a radially outer portion, and a thermal break disposed therebetween, however Yamamoto teaches in fig. 1, 2 cooling plate (b. mem 3 [56] w/ coolant [59]) includes a radially inner portion, a radially outer portion (in/outer 3a b [57]), and a thermal break disposed therebetween (groove 13 [60] suppress heat trfr), it would be obvious to those skilled in the art at the time of the invention to modify Takebayashi to use a single piece cooling plate w/ thermal break, replacing 16/24, which would reduce system complexity/manufacturing costs using fewer parts and be able to independently control the temperature of the wafer W and the temperature of the focus ring [66] and reduce the possibility of damage of the constituent components by the thermal stress deformation [67].
 	Regarding claim 2. Takebayashi in view of Yamamoto teaches the substrate support of claim 1, further comprising an edge ring disposed on the ceramic ring (FR on it, fig. 3 [45]).
 	Regarding claim 4.  Takebayashi in view of Yamamoto teaches the substrate support of claim 1, wherein the radially inner portion is raised with respect to the radially outer portion (Yamamoto fig. 2, 3b higher vs 3a).
 	Regarding claim 6. Takebayashi in view of Yamamoto teaches the substrate support of claim 1, wherein an outer diameter of the radially inner portion of the cooling plate is substantially equal to an 
 	Regarding claim 7. Takebayashi in view of Yamamoto teaches the substrate support of claim 1, further comprising a bonding layer disposed between the ceramic ring and the cooling plate (via Yamamoto fig. 2, [64] 9a adhesive between 7/3, similarly Takebayashi 25 bonding sht between 22/24).
 	Regarding claim 9. Takebayashi in view of Yamamoto teaches the substrate support of claim 1, wherein the thermal break comprises an annular channel (Yamamoto [57]) that extends from an upper surface of the cooling plate towards a lower surface of the cooling plate (Yamamoto fig. 2).
 	Regarding claim 11. Takebayashi teaches the substrate support of claim 10, but does not teach wherein the cooling plate includes a radially inner portion and a radially outer portion and a thermal break disposed therebetween, however Yamamoto teaches it as disc in claim 1 and it would be obvious to those skilled in art at invention time to modify Takebayashi for reasons disc in claim 1. 
 	Regarding claim 12. Takebayashi in view of Yamamoto teaches the substrate support of claim 11, wherein the cooling plate includes first coolant channels in the radially inner portion configured to circulate a coolant (Yamamoto fig. 2, 2e [59]) and second coolant channels in the radially outer portion configured to circulate a coolant (e.g. Yamamoto fig. 4 showing 2f coolant channels in 3b), wherein the first coolant channels are fluidly independent from the second coolant channels [59].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (WO 2020054682, same as US 20200388471 which will be used for citing) in view of Yamamoto (US 20140209245) and further in view of Kubota (US 20120238040).
 	Regarding claim 3. Takebayashi in view of Yamamoto teaches the substrate support of claim 1, but does not teach further comprising a gas channel extending through the ceramic ring from the first side to the second side, however Kubota teaches in fig 2, 4 a He gas channel 34 [39] extending through the outer 25/2nd ESC ring which is equiv to the ceram ring, from the first side to the second side/top to bottom; it would be obvious to those skilled in the art at invention time to modify Takebayashi in order to cool the focus ring [39] and prevent overheating/damage.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (WO 2020054682, same as US 20200388471 which will be used for citing) in view of Yamamoto (US 20140209245) and further in view of Inazumachi (US 6838646).
 	Regarding claim 5. Takebayashi in view of Yamamoto teaches the substrate support of claim 1, but does not teach wherein the ceramic ring includes a upper inner notch, wherein the upper inner notch includes an o-ring to provide a seal between the ceramic ring and the ceramic plate, however Inazumachi teaches in fig. 2 the ceramic ring/ring like supporting structure 55 made of ceramics , det desc para 24 25, includes a upper inner notch/fig. 2, wherein the upper inner notch includes an o-ring/25, fig. 2, det desc para 28 to provide a seal between the ceramic ring/55 and the ceramic plate/susceptor base 52; it would be obvious to those skilled in the art at invention time to modify Takebayashi in order to seal gaps to prevent corrosive gases from attacking the bond/sealing layers between the ESC and cooling plate, det desc para. 23.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi (WO 2020054682, same as US 20200388471 which will be used for citing) in view of Yamamoto (US 20140209245) and further in view of Koshimizu (US 20080236749).
 	Regarding claim 8. Takebayashi in view of Yamamoto teaches the substrate support of claim 1, but does not teach wherein a thickness of the ceramic ring from the first side to the second side is greater than a thickness of the ceramic plate from the first side to the second side, however Koshimizu teaches in fig. 2 a thickness of the ceramic ring/perip ESC 45 [9, 43] from the first side to the second side is greater than a thickness of the ceramic plate/ESC 38 from the first side to the second side, it would be obvious to those skilled in the art at invention time to modify Takebayashi in order to reduce heat damage to the focus ring [58].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Takebayashi (WO 2020054682, same as US 20200388471 used for citing).
 	Regarding claim 10. Takebayashi teaches in figs. 1, 3 a substrate support for use in a substrate processing chamber, comprising: a ceramic plate having a first side configured to support a substrate and a second side opposite the first side, wherein the ceramic plate includes an electrode (all previous, see claim 1) and a heating element (14e [30]) embedded in the ceramic plate (fig. 1); a ceramic ring disposed about the ceramic plate and having a first side and a second side opposite the first side, wherein the ceramic ring includes a chucking electrode and a heating element embedded in the ceramic ring (see claim 1), and wherein the ceramic ring is spaced apart from the ceramic plate (fig. 1); an edge ring disposed on the ceramic ring (FR on it, see claim 2); and a cooling plate coupled to the second side of the ceramic plate and the second side of the ceramic ring (see claim 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/YUECHUAN YU/Primary Examiner, Art Unit 1718